UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



ANDREA P. JOHNSON, et al.,

       Plaintiffs,
               v.                                           Civil Action No. 10-1013 (JEB)
DEPARTMENT OF TREASURY, et al.,

       Defendants.


                                   MEMORANDUM OPINION

       Pro se Plaintiffs Andrea P. Johnson and Alvin Wiggins on June 17, 2010, filed a largely

indecipherable Complaint, the heart of which appears to be a claim related to a disallowed tax

deduction. They named as Defendants the Department of the Treasury, Secretary Timothy

Geithner, and the Internal Revenue Service. No summons was ever signed or affixed with a seal

by the Clerk, as required by Fed. R. Civ. P. 4(a)(1). The Court ordered them to show cause ten

months later why the case should not be dismissed for failure to serve Defendants. Plaintiffs

then submitted another unintelligible filing on Apr. 29, 2011, which purported to be their proof

of service. While it did attach certified mail receipts, it did not contain an affidavit, as required

by Rule 4(l)(1), or evince proof that Defendants had been served as required in Rule 4(i)(2).

       The Court, however, under the mistaken impression from the docket summaries that

service had been effected, ordered Defendants to file responsive pleadings by July 5, 2011. The

Court on Aug. 30 noted its error and gave Plaintiffs until Sept. 13 to effect service. Nothing has

been accomplished since.

       As Defendants have not been properly served – inasmuch as no correct summons exists

and the steps to serve federal government officials have not been followed – and as Plaintiffs

                                                   1
have been notified of their deficiencies and given additional opportunities to effect service, the

Court will now dismiss the case without prejudice under Rule 4(m). An Order consistent with

this Opinion will issue this day.


                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date:   October 4, 2011




                                                 2